___________

                                     No. 96-1587
                                     ___________

Tregan P. Albers, Stakeholder,           *
                                         *
              Plaintiff,                 *
                                         *
     v.                                  *
                                         *
Internal Revenue Service,                *
                                         *
              Appellee,                  *   Appeal from the United States
                                         *   District Court for the
Kenneth E. Schroeder; Norma              *   District of Nebraska.
L. Schroeder,                            *
                                         *         [UNPUBLISHED]
              Appellants,                *
                                         *
Douglas C. Schroeder; Susan              *
J. Keim; Glen R. Schroeder;              *
David A. Schroeder,                      *
                                         *
              Defendants.                *

                                     ___________

                     Submitted:      December 16, 1996

                            Filed:   January 6, 1997
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Kenneth and Norma Schroeder appeal from the district court's1 order
granting the United States' motion for disbursement of interpleaded funds
and its order denying their motion to remand the case to state court.        The
Internal Revenue Service served Notices of Levy on Tregan P. Albers to
seize rent money he owed for the 1994 crop year on the Schroeders' farm
land, in order to partially




     1
      The Honorable Warren K. Urbom, United States District Judge
for the District of Nebraska.
satisfy unpaid federal tax assessments.               Albers filed this interpleader
action in Nebraska state court, and the government removed the case to
federal district court pursuant to 28 U.S.C. § 1441(a) and (b).                           The
Schroeders argue that the district court did not have jurisdiction over the
action, and thus should have remanded it to state court because they are
"Non-resident Aliens," that the IRS assessment and collection actions were
based on "fraud coercion and fear," and that they should be able to contest
their tax liability in this interpleader action.               We conclude the judgment
of   the   district    court   was   correct    and    that    an    opinion    would   lack
precedential value.       See 8th Cir. R. 47B.


      As   we   conclude    that     appellants'      appeal    is   based     entirely    on
contentions that have repeatedly been rejected as frivolous, we grant the
government's request that we assess $2,000 in sanctions against appellants.
See Fed. R. App. P. 38; see, e.g., United States v. Gerads, 999 F.2d 1255,
1256-57 (8th Cir. 1993) (per curiam), cert. denied, 114 S. Ct. 1300 (1994);
Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990); Becraft
v. Nelson, 885 F.2d 547, 548-50 (9th Cir. 1989) (per curiam).


      Accordingly we affirm the district court's judgment and impose
sanctions in the amount of $2,000.


      A true copy.


             Attest:


                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-